Title: Joseph C. Cabell to Thomas Jefferson, 30 July 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Warminster
30th July. 1818.
          
          I send you by my brother William, the signatures of the majority of the subscribers to the funds of the Central College in Nelson County to the deed of conveyance of the property of the College to the Commonwealth on the condition of the location of the University at the Scite of the College. I have met with the ready assent of every subscriber to whom I have yet presented the paper; & I am confident there will not be a single dissenting voice. Indeed it is solely to be ascribed to my own forgetfulness that the paper has not yet been presented to all the subscribers. It did not occur to my recollection till to-day, that the assent of the subscribers should be ready for the meeting of the Visitors Commissioners; my notion had been that it must be procured by the meeting of the subscribers Assembly. I will thank you to send the paper back by my brother and I will not fail to procure the signature of every subscriber.
          
            I remain, dear Sir, most respectfully & truly yours
            Joseph C. Cabell
          
        